Citation Nr: 9918250	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee strain with chondromalacia and 
internal derangement.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1971.  
For service in the Republic of Vietnam, he was awarded the 
Silver Star Medal, Distinguished Flying Cross, Bronze Star 
Medal, Air Medal with one Oak Leaf Cluster, and the Purple 
Heart Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision issued 
by the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an evaluation 
in excess of 20 percent for the veteran's service-connected 
left knee disability and which denied service connection for 
right knee disability.  This case was remanded for additional 
evidentiary development in September 1995.

The claim giving rise to the present appeal was filed by the 
veteran in October 1989.  At that time, he requested service 
connection for residuals of exposure to Agent Orange.  That 
claim was deferred pending the issuance of regulations 
governing such claims.  Those regulations have long since 
been published and this issue is referred to the RO for 
action.

During the pendency of this appeal, the veteran had requested 
a hearing before a Board member at the RO.  In September 
1993, the veteran failed to appear for a duly scheduled 
travel board hearing and he did not request postponement of 
the hearing.  Accordingly, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There is no clinical or other competent evidence on file 
which tends to show that current right knee disability is a 
result of any incident, injury or disease of service or that 
it is attributable to the service-connected left knee 
disorder.

3.  The veteran's left knee disability is productive of no 
more than moderate subluxation or lateral instability.

4.  The veteran's left knee disability is also manifested by 
severe degenerative changes with painful motion.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service nor is such disorder attributable 
to other service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 1154(b), 5107(a), 
7105(d)(5) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The criteria for an evaluation in excess of 20 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).  

3.  An additional 10 percent evaluation for left knee 
arthritis with motion limited by pain is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998); 
VAOPGCPREC 9-98.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Accordingly, 
the duty to assist is in effect.  The Board specifically 
remanded this case for additional development in September 
1995.  One reason for remand was that the veteran had 
indicated that he had received surgery for his service-
connected left knee disability in late 1989.  On remand, 
attempts to obtain those records were made.  In accordance 
with the Board's remand, the RO sent letters to the veteran 
in December 1997, April 1998, and June 1998 to secure his 
assistance in obtaining medical evidence.  A request for 
information was sent to a Donald C. Bailey, M.D., orthopedic 
surgeon, who informed the RO that surgical records were the 
property of a Northwest Medical Center in Springdale, 
Arizona, where this surgery was completed.  A request for 
these records was sent to the Northwest Medical Center but 
there was no response.  The veteran was informed in September 
1998 that such request had been sent and his assistance in 
obtaining those records was sought.  There was no response.  
The remaining development of the remand was completed.  
Accordingly, all available evidence has been collected and 
the RO made all practicable efforts to obtain the private 
medical records which had been identified by the appellant 
without success.  No further assistance is necessary to 
comply with the duty to assist.

I.  Service Connection - Right Knee Disability

Facts:  There is on file with the service medical records a 
letter from a private physician from January 1967 reporting 
that the veteran injured his right knee in 1957.  He had had 
intermittent trouble with that right knee ever since that 
time.  It had bothered him more lately during the past two 
months and occasionally he reported that it "catches" on him, 
causing pain.  Past X-rays revealed no evidence of fracture 
or dislocation.  Also on file from January 1967 is the record 
of a physical examination at the Coral Gables, Florida, Armed 
Forces Examining and Entrance Station.  Therein, the veteran 
reported a history of having been a carpet layer in the past 
and having injured his right knee in 1957 when he fell head-
on with his knee against a water sprinkler.  He sustained a 
laceration with a fracture of the kneecap and was treated 
with sutures and a dressing.  The veteran reported remaining 
in bed for about four weeks and required an additional two 
weeks before he could return to work.  He also reported that 
about two years after the injury, he developed a locking of 
the knee which occurred on several occasions and caused him 
to fall down.  More recently, the veteran reported that since 
working as a carpet layer over the past two years he 
developed constant pain about the right knee particularly 
when he bumped it at work.  Current X-rays of the right knee 
were within normal limits.  Physical examination revealed 
that the ligaments of both knees were intact and there was no 
evidence of current swelling.  There was tenderness along the 
medial joint line of the right knee but no subpatellar 
crepitus.  Based upon these findings the veteran was admitted 
to service.  The preinduction physical exam from July 1966 
specifically noted the veteran had right knee problems which 
were not considered disqualifying for service.

During service in Vietnam, the veteran apparently received a 
shell fragment wound of the right thigh.  Records of 
treatment for this wound are not on file but later references 
indicate that this was not a serious injury.  In January 
1969, the veteran reported having twisted his right knee 
three weeks earlier.  He also indicated that his earlier 
shrapnel wound had also involved the right knee.  There was 
discomfort of the right knee on rotation of the lower leg.  
There was no follow-up sought or provided at that time and, 
several months later in late April 1969, it was again noted 
that the veteran experienced relatively superficial pain on 
the medial aspect of the right knee on extreme flexion or 
heavy or prolonged weight bearing.  Physical examination 
revealed a nickel-sized circular scar on the medial aspect of 
the vastus medialis muscle.  The impression was myositis 
secondary to metal fragment.  He apparently had an additional 
shell fragment removed from the right leg in a private 
hospital.  However, April 1969 X-rays of the right thigh and 
right knee were interpreted as revealing shrapnel located 
near the adductor muscle of the right thigh.  There was no 
shrapnel or shrapnel wound identified for the right knee.  An 
August 1969 physical examination for reenlistment noted a 
surgical scar on the medial aspect of the right distal thigh.  
There was full range of motion and good strength.  On the 
accompanying report of medical history, the veteran did not 
report any problems with either knee.  

In July 1969, the veteran had a motorcycle accident in which 
he injured his left knee.  He was apparently hospitalized in 
a private facility for about 10 days and then placed on 
quarters for a week.  There is no indication of a right knee 
injury or aggravation at the time of the motorcycle accident.  
However, the left knee injury was considered significant, he 
was provided surgery for this left knee injury on several 
occasions, and he was eventually separated from service by a 
physical evaluation board for left knee laxity in anterior-
posterior plane marked by crepitus and pain with 
chondromalacia.  This injury resulted in permanent medical 
retirement.  The medical evaluation board and other service 
separation examinations do not discuss any ongoing 
complaints, findings, treatment or diagnosis for any right 
knee disability.

The RO issued an initial rating action one month after 
service in May 1971 on the basis of the service medical 
records and granted service connection for the veteran's left 
knee disorder and for the residual of a shrapnel wound of the 
right thigh.  There was no mention of or claim for a right 
knee disability.

In October 1989, 181/2 years after service separation, the 
veteran filed a claim for service connection for the right 
knee.  He indicated that right knee disability resulted from 
a wound suffered in Vietnam, and a fall during service.  He 
also mentioned a twisted "left" knee.

In December 1989, the veteran was provided with a VA 
examination.  The right knee joint was mildly enlarged with 
slight effusion, range of motion was 0 to 100 degrees and the 
ligaments were lax throughout.  A 3-centimeter scar at the 
medial proximal knee area on the right was noted.  The 
diagnosis was residuals, shrapnel wound, right distal thigh 
and knee.  A contemporaneous X-ray study of the right knee 
was interpreted as revealing that the articular surface of 
the joint space was relatively spared, however, there was 
demineralization and some cystic changes in the distal right 
femur.  There was also right knee effusion.  However, no 
definite acute abnormality was identified.

In September 1989, Dr. Bailey wrote that the veteran's right 
knee had a 3+ anterior cruciate laxity with minimal effusion.  
There was no opinion regarding the origin or cause of right 
knee disability.

Pursuant to the Board's September 1995 remand, the veteran 
was provided a VA orthopedic examination in April 1998.  The 
orthopedist had access to and reviewed the veteran's claims 
folder and clinical records.  He reviewed and noted the 
service medical records showing a right knee problem prior to 
military service.  The veteran came to the examination using 
a walker as just one month previously he had undergone a 
total right knee replacement at a private hospital.  He also 
reported a history of rheumatoid arthritis which was 
diagnosed about 10 years earlier as a result of symptoms 
involving both shoulders, hands and knees.  The veteran 
reported that, at the time he went into service in 1967, he 
had occasional pain and swelling from the previous right knee 
injury.  He reported no trouble with the right knee in 
service.  He referred to a shrapnel wound in 1968 and 
physically indicated the medial aspect of the distal thigh 
above the knee.  The shrapnel had been removed in 1969, 
having been left in previously.  There were no symptoms 
however at the time of service separation.  In actuality, the 
veteran said he had no problem with the right knee at all 
until about two years ago, in other words about 1996.  

This physician went on to describe the current degree of 
right knee disability which was significant, considering that 
it was only one month postoperative for a total knee 
replacement.  In direct response to the Board's questions on 
remand, this VA orthopedist wrote that "there is no 
relationship as far as causation with the service-connected 
left knee."  Symptoms in the right knee did not start until 
just under 30 years from the time of initial symptoms of the 
left knee and much more significantly was the fact the 
veteran had a diagnosis made of rheumatoid arthritis 
approximately 10 years ago, and almost certainly had that 
going on for a period of time prior to its diagnosis.  There 
was no evidence identified that the shrapnel wound of the 
medial aspect of the distal thigh on the right involved the 
knee joint at all.  Therefore, it was the VA orthopedist's 
opinion that right knee disability was neither due to the 
veteran's active military service nor due to the service-
connected left knee.

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic 
disabilities, such as arthritis, if such are shown to be 
manifested to a compensable degree within one year after a 
veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court of Appeals for Veterans 
Claims (Court) further held that 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when read together, provided that when 
aggravation of a veteran's non-service-connected condition 
was proximately due to or the result of a service-connected 
condition, a veteran would be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

In the case of any veteran who engaged in combat with the 
enemy during active service with the United States during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
any reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports as to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease,  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability in fact underwent an increase 
in severity during service.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.

A person who submits a claim for benefits under the laws 
administered by the Secretary, shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Veterans' Appeals 
(Court) has provided that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under Section 
5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  For the purposes of determining 
whether a claim is well grounded, testimony will be presumed 
to be credible; however, such testimony must be competent and 
it must not be inherently incredible.  

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court held 
that in order for a veteran's claim for service connection to 
be well grounded, there must be competent evidence of:  (1) 
Current disability in the form of medical diagnosis; (2) 
incurrence or aggravation of the disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus 
between inservice injury or disease and current disability 
(or death) in the form of medical evidence.  Finally, a claim 
that is not well grounded does not present a question of law 
or fact over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet.App. 91 (1993).

In Arms v. West, 12 Vet. App. 188 (1999), the Court discussed 
the meaning and effect of 38 U.S.C.A. § 1154(b) with respect 
to both the question of well-groundedness and adjudication of 
such claims on the merits for combat veterans.  As held in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), there are 
three sequential determinations that must be made when a 
combat veteran seeks to show service incurrence using Section 
1154(b).  First, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  If 
these first two entries are satisfied, then the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  As previously held by the Court, however, 
Collette did not obviate the current disability and medical 
nexus requirements for setting forth a well-grounded claim.  
Rather, the first sentence of Section 1154(b) relates only to 
incurrence, that is, "what happened [in service]".  Although 
evidence of service incurrence is usually shown by reference 
to a veteran's service medical records, Section 1154(b) 
relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims.  
However, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and it's 
nexus, or causal connection, to service because "lay persons 
are not competent to offer medical opinions."  In sum, once a 
combat veteran's claim for service connection for an injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded, then, under Section 1154(b), the 
claimant prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary.  That is, unless VA 
comes forward with more than preponderance of the evidence 
against the claim.

Analysis:  Initially, the Board finds that the presumption of 
sound condition does not apply with respect to the veteran's 
right knee injury prior to service.  The right knee injury 
was made known to military medical authorities at the time of 
induction and clear private medical evidence documenting the 
incurrence of that injury was submitted.  A special 
examination was performed by military entrance processing 
officials.  While the prior right knee injury was not 
considered service disqualifying, it was clearly noted on the 
preinduction physical examination.  Even if the presumption 
of sound condition were to apply, the medical evidence on 
file with the service medical records would rebut that 
presumption by clear and unmistakable (obvious or manifest) 
evidence.  During the January 1967 examination at the Armed 
Forces Examining and Entrance Station in Coral Gables, 
Florida, the veteran reported that he sustained trauma to his 
right knee when he fell against a water sprinkler sustaining 
a laceration of skin and a fracture of the kneecap.  He 
specifically reported being treated with "sutures" and a 
dressing.  He also reported six weeks' recovery time 
necessary prior to return to work.  The veteran had also 
worked prior to service as a carpet layer.  That same month, 
a private physician wrote that the veteran's right knee had 
bothered him more significantly over the past two months.  
The veteran specifically reported to this physician that his 
knee "catches" on him, causing pain.  The veteran certainly 
had a preexisting right knee injury prior to service.

Additionally, there is simply no competent evidence that 
shows or demonstrates in any way that the veteran's 
preservice right knee injury was in any way aggravated or 
permanently increased in severity at any time during service.  
The single notation of the veteran having twisted his right 
knee in January 1969 did not result in any clinical findings 
of a chronic right knee disability, and no such disability 
was identified at any time in the service medical records 
including the physical examination for separation from 
service, or in any records or clinical opinions from after 
service.  That is, the veteran is clearly shown to have had a 
preservice right knee injury, but there is no evidence that 
this injury was aggravated or increased in severity beyond 
its ordinary progress during service.  This right knee 
twisting incident appears to have been an occasion where the 
right knee became symptomatic for a period of time but these 
symptoms are shown to have been acute, transitory, and 
resolved prior to the veteran's separation from service.

Next, the Board notes that the service medical records do not 
document any particular right knee trauma or injury during 
service.  The veteran did receive a shell fragment wound of 
the right thigh during combat service and X-ray studies 
completed during service revealed a retained foreign body in 
the area of the adductor muscle of the thigh but there were 
no findings by X-ray or otherwise of a shell fragment wound 
affecting the right knee joint itself.  The only clear 
indication of a right knee injury during service was a 
January 1969 notation that he had twisted this knee about 3 
weeks earlier.  At that time, there was a nickel-sized 
circular scar noted at the medial aspect of the vastus 
medialis muscle.  The veteran later had private surgery to 
remove the remaining shell fragment from the area of the 
right thigh, not the right knee.  The service medical records 
contain no other complaint, finding, treatment or diagnosis 
of any right knee disorder at any time during service and no 
right knee disorder is identified in the physical examination 
for separation from service including any of the  records of 
medical evaluation and physical evaluation board proceedings 
which resulted in his medical retirement from service for a 
left knee problem.  The notation of a scar "at the medial 
proximal [right] knee area" in the December 1989 VA 
examination report may refer to the scar previously noted 
over the vastus medialis muscle or to a scar of the knee 
resulting from the preservice injury which required sutures.

Additionally, there is no medical evidence of any continuity 
of right knee symptoms for many years after service.  There 
is no mention of a right knee problem after service until the 
veteran made a claim for service connection for such a 
disorder in October 1989, 181/2 years after service.  That the 
veteran had right knee disability at that time and thereafter 
is undisputed but it is noteworthy that the claim for service 
connection identifies the cause of this disability as having 
been a wound suffered in service, or a fall in service, or 
that it is secondary to the service-connected left knee.  The 
clinical evidence on file, principally a thorough April 1998 
VA orthopedic examination, clearly shows that the veteran's 
right knee disability is unrelated to any incident, injury or 
disease of active service.  The VA orthopedist specifically 
stated that there was no relationship between the veteran's 
current right knee disability and any event from service or 
the veteran's service-connected left knee disorder.  He 
specifically noted that there was no evidence of a shrapnel 
wound of the right knee during service but rather that this 
wound affected the right thigh with no demonstrated impact to 
the right knee.  He also found it extremely significant that 
the veteran had a 10-year-old diagnosis of rheumatoid 
arthritis which likely had onset earlier than when first 
diagnosis (although there is no record of onset of rheumatoid 
arthritis in service).  Finally, in providing his history of 
right knee symptoms, the veteran specifically told this 
physician that he had no trouble with the right knee in 
service and that the trouble had begun only two years 
earlier, "in other words about 1996."  

Accordingly, because there is no clinical or other competent 
evidence on file which relates the veteran's current right 
knee disability, which is now a postoperative total right 
knee replacement, to any incident, injury or disease or 
active service, the veteran's claim for service connection 
for a right knee disorder is not well grounded.  In terms of 
38 U.S.C.A. § 1154(b) and the Court's decision in Arms, the 
Board finds that the veteran has not proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  While a knee injury is certainly 
consistent with the circumstances of combat service, 
38 U.S.C.A. § 1154(b) is not a substitute for an otherwise 
well-grounded claim.  There remains no competent clinical 
evidence providing a nexus between the veteran's current 
right knee disorder and any incident, injury or disease of 
active service, including aggravation of a preservice right 
knee injury, a shell fragment wound of the right thigh, or a 
right knee twisting injury.

Moreover, there is no clinical or other competent evidence on 
file which shows that the veteran's current right knee 
disability has been aggravated or permanently increased in 
severity as a result of his service-connected left knee 
disability.  Such a conclusion requires medical rather than 
lay evidence and the veteran himself is unable to provide 
such a causal connection.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is no clinical evidence on file 
supporting an aggravation theory and the April 1998 VA 
orthopedic examination specifically rejects such a 
connection.

For these reasons and bases, the veteran's claim for service 
connection for right knee disorder must be found to be not 
well grounded.  The Board is certainly cognizant of the 
veteran's record of superior combat service including the 
fact that he sustained one or more wounds during such 
service.  Nonetheless, in the absence of any medical evidence 
which tends to link his current right knee disability to his 
military service or a service-connected disability, his claim 
for service connection for the right knee disability is not 
well grounded.  The only medical evidence on file which 
addresses the possibility of a link between his current right 
knee disability and his military service or his service-
connected left knee disability is the April 1998 VA 
orthopedic examination report and it is, unfortunately, 
entirely negative to the veteran's claim.


II.  Increased Rating - Left Knee

Facts:  The veteran had a motorcycle accident during service 
in July 1969 in which he injured his left knee.  This 
accident was apparently found to be in line of duty.  There 
was a strain of the left knee medial collateral ligament.  An 
October 1969 arthrography revealed a tear of the anterior 
portion of the left knee medial meniscus.  An arthrotomy then 
revealed findings of a tear of the posterior horn of the left 
medial meniscus and an anterior cruciate tear.  He did well 
postoperatively but the following month began developing 
recurrent swelling and pain.  Repeat arthrotomy was performed 
in May 1970 for reattachment of the left anterior cruciate 
ligament.  After that surgery the veteran had recurrent pain, 
swelling and rotary instability of the left knee.  The 
veteran was referred to a medical evaluation board which 
resulted in findings of internal derangement of the left knee 
manifested by severe laxity in anterior-posterior plane, 
moderate laxity in rotary plane and mild laxity in lateral 
plane and severe left patella chondromalacia with marked 
crepitus.  He was referred to a Physical Evaluation Board 
which resulted in his separation on the permanent disability 
retired list for left knee disability.

The month following service in May 1971, without any 
additional VA examination, the RO granted service connection 
for left knee disability, characterized as residual strain 
medial collateral ligament with internal derangement and 
chondromalacia of the left knee with a 30 percent evaluation.  
That rating action stated that if the veteran timely elected 
to receive VA benefits (in lieu of military medical retired 
pay), he should be scheduled for a future examination.  The 
veteran never did elect such payment and he had no further 
contact with VA until he filed his October 1989 claim.  

A December 1989 VA examination resulted in findings of 
moderate left knee effusion, moderate ligamentous laxity and 
a significant loss of left lower leg strength.  He walked 
with a limp.  X-ray examination of the left knee revealed 
degenerative osteoarthritic changes with spurring and a 
narrow medial compartment joint space.  There was also 
evidence of fluid in the suprapatellar area.  The veteran 
noted that he had undergone another left knee arthrotomy at a 
private hospital in September 1989.  Based upon this evidence 
the RO assigned a 20 percent evaluation for the veteran's 
service-connected left knee disability in a February 1990 
rating action and the veteran disagreed.

In September 1989, Dr. Bailey wrote that the left knee had 
severe degenerative changes secondary to joint instability 
and previous meniscectomies.  A left total knee replacement 
was mentioned.

In April 1998, pursuant to the Board's remand action, the 
veteran was provided with a VA orthopedic examination.  The 
VA orthopedist had an access to and reviewed the veteran's 
claims folder and all clinical evidence.  The veteran 
reported for this examination on a walker indicating that he 
had just been provided a total right knee replacement one 
month prior to the examination.  He had a history of 
rheumatoid arthritis which had been diagnosed about 10 years 
earlier.  There were five previous left knee surgeries, the 
most recent in 1989 for a "cleanout."  The left knee caused 
him pain and it would swell if he was on it over 20 to 30 
minutes.  Observation of the veteran on the walker 
demonstrated that he put much more weight on the left than 
the right knee as a result of recent right knee replacement.  
There was no tenderness to palpation of the left knee.  The 
cruciate and collateral ligaments of the left knee were 
stable and the McMurray test was negative.  There was no 
effusion of the left knee.  Left knee sensation had moderate 
dullness.  The orthopedist concluded that left knee 
functional impairment was mild overall.  Quantification was 
difficult because of the veteran's recent right knee surgery 
but the veteran had "very good" left knee range of motion.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of ordinary life, including employment.  38 C.F.R. 
§ 4.10.

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45; See DeLuca  v. Brown, 8 Vet.App. 202 
(1995).

The general counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  In August 1998, VA 
general counsel issued VAOPGCPREC 9-98.  In this opinion, GC, 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
held that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under DC 5003 and section 4.59 would be 
available.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5269 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent evaluation, 
flexion limited to 30 degrees warrants a 20 percent 
evaluation, and flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
provides that limitation of leg extension to 5 degrees 
warrants a noncompensable evaluation, extension limited to 10 
degrees warrants a 10 percent evaluation, extension limited 
to 15 degrees warrants a 20 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation, with moderate 
knee or ankle disability warrants a 20 percent evaluation, 
and with marked knee or ankle disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Removal of semilunar cartilage of the knee causing the knee 
to be symptomatic warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Other impairment of the knee resulting in subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Analysis:  The Board has carefully reviewed all of the 
evidence on file regarding the veteran's left knee 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although rating specialists are directed to review 
the recorded history of the disability to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

While the veteran's left knee was evaluated as 30 percent 
disabled in the original April 1971 rating action based upon 
severe instability, internal derangement and chondromalacia, 
the December 1989 VA examination resulted in findings of 
moderate left knee ligamentous laxity.  That later 
examination did show significant loss of strength, however, 
and X-ray studies at the time were interpreted as showing 
left knee arthritis with spurring and narrowing of the medial 
compartment of the joint space and likely joint effusion or 
swelling.  However, following an arthrotomy cleanout of the 
left knee in December 1989, the most recent April 1998 VA 
orthopedic examination found that the left knee was not 
tender to palpation, the cruciate and collateral ligaments 
appeared stable, the McMurray test was negative, there was no 
documented swelling or effusion, and range of motion was 
considered to be very good.  While the veteran contended that 
the left knee remained painful and that it would swell on 
use, there was no documented instability and the VA 
orthopedist found overall functional impairment to be "mild."  
This physician felt that it was significant that the veteran 
was able to put most of his weight on the left knee while 
using a walker following a total right knee replacement.  
Under the circumstances, a 20 percent evaluation for 
"moderate recurrent subluxation or lateral instability under 
Diagnostic Code 5257 appears to be fairly warranted.  The 
next higher 30 percent evaluation is not presently warranted 
under Diagnostic Code 5257 because severe instability is not 
demonstrated.  Likewise, a 30 percent rating is not warranted 
based upon limitation of motion of the left knee inasmuch as 
leg flexion is not limited to 15 degrees nor is leg extension 
limited to 20 degrees.  Malunion of the tibia and fibula with 
marked knee disability is not shown.

However, the veteran has significant arthritis of the left 
knee and it is shown that the left knee swells and is painful 
with use.  Recent examination did reveal some limitation of 
motion of the left knee.  In the Board's opinion, the record 
demonstrates that motion of the left knee is inhibited by 
pain, thus warranting a compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98.  

Accordingly, the Board finds that a 10 percent rating for the 
veteran's service-connected left knee disability is warranted 
for arthritis with pain and limitation of motion under 
38 C.F.R. § 4.59 and Diagnostic Code 5003, in addition to the 
20 percent rating for moderate instability under Code 5257.





ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee instability is denied.

Entitlement to a separate rating of 10 percent for left knee 
limitation of motion with arthritis is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


